UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1038


In re: ANTHONY ANDREWS,

                    Petitioner.


                 On Petition for Writ of Mandamus. (5:21-ct-03072-D)


Submitted: March 18, 2022                                         Decided: April 11, 2022


Before QUATTLEBAUM and HEYTENS, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews filed a petition for a writ of mandamus alleging that the district

court has unduly delayed acting on his Fed. R. Civ. P. 59(e) motion. In a supplemental

filing, Andrews also seeks the recusal of the district court judge.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

       Our review of the district court’s docket reveals that the district court granted in part

Andrews’ Rule 59(e) motion on January 18, 2022. Accordingly, because the district court

has recently decided Andrews’ motion, this claim for relief is moot.

       “A district judge’s refusal to disqualify himself can be reviewed in this circuit by

way of a petition for a writ of mandamus.” In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

However, Andrews’ conclusory assertions of bias, based on his dissatisfaction with the

district judge’s adverse rulings, are insufficient to warrant recusal. See Belue v. Leventhal,

640 F.3d 567, 573 (4th Cir. 2011).

       Therefore, we deny the mandamus petition. We grant Andrews’ motion to seal in

part. The Clerk is instructed to file Andrews’ motion to seal under seal and to maintain all

other currently sealed documents under seal. The motion is denied in all other respects.

We dispense with oral argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                  PETITION DENIED




                                          3